 

Exhibit 10.3

 

October 13, 2014

 

Mr. Gary Pokrassa

143 Westwood Circle

East Hills, NY 11577

 

Dear Mr. Pokrassa:

 

The purpose of this letter is to confirm your continuing employment with
Lakeland Industries, Inc. on the following terms and conditions:

 

1.         THE PARTIES

 

This is an Agreement, effective as of February 1, 2015 (the “Effective Date”),
between Gary Pokrassa, residing at 143 Westwood Circle, East Hills, NY 11577
(hereinafter referred to as “you”), and Lakeland Industries, Inc., a Delaware
corporation, with a principal place of business located at 701 Koehler Avenue,
Suite 7, Ronkonkoma, NY  11779-7410 (hereinafter the “Company”).

 

2.         TERM

 

The term of the Agreement shall be for a 18 month period from the Effective Date
through and including July 31, 2016 unless sooner terminated as provided herein
(the “Term”).

 

3.       CAPACITY

 

You shall be employed in the capacity of Chief Financial Officer of Lakeland
Industries, Inc. with such responsibilities and duties as may be assigned from
time to time by the Company as are consistent in all material respects with the
responsibilities and duties typically assigned to a Chief Financial Officer.

 

You agree to devote your full time and attention and best efforts to the
faithful and diligent performance of your duties to the Company and shall serve
and further the best interests and enhance the reputation of the Company to the
best of your ability.

 

4.         COMPENSATION

 

As full compensation for your services, you shall receive the following from the
Company:

 

(a)An annual base salary of $250,000 payable bi-weekly (the “Base Salary”); and

 

(b)Participation, if and when eligible, in such pension plans, profit sharing
plans, medical and disability plans, stock appreciation rights plans, stock
option plans, ESOP or 401(k) plans as are generally maintained by the Company
for its employees from time to time when any such plans are or become effective;
and

 

(c)Such benefits as are provided from time to time by the Company to its
officers and employees; provided however that your annual vacation shall be for
a period of 4 weeks, with no more than 2 such weeks taken at any one time; and

 

 

 

  

(d)An automobile allowance in the amount of $750 per month, subject to on-going
review and discretion of the Company; and

 

(e)Reimbursement for any dues and expenses incurred by you that are necessary
and proper in the conduct of the Company’s business; and

 

(f)An annual bonus as set forth in Section 5 of this Agreement (the “Annual
Bonus”).

 

5.         ANNUAL BONUS

 

During the Term, in addition to Base Salary, you have the opportunity to earn an
Annual Bonus under an incentive compensation plan as determined by the
Compensation Committee of the Board of Directors of the Company (the “Board”).
In May of each year during the Term commencing in 2015, you may be awarded an
Annual Bonus of between 80% and 120% of your target bonus amount of $85,000,
subject to adjustment by the Compensation Committee from time to time (the
“Target Bonus Amount”). Such Annual Bonus shall be calculated based upon the
Company’s actual earnings per share (“EPS”) as compared to an EPS target amount
(the “FY EPS Target”), EPS threshold amount (the “FY EPS Threshold”) or EPS
maximum amount (the “FY EPS Maximum”) for such year set by the Compensation
Committee with input from you; provided, however, the Compensation Committee
shall have final decision-making authority. More particularly, (i) 80% of the
Target Bonus Amount will be awarded to you as an Annual Bonus if the Company’s
actual EPS equals or exceeds the FY EPS Threshold but is less than the FY EPS
Target, (ii) 100% of the Target Bonus Amount will be awarded to you as an Annual
Bonus if the Company’s actual EPS equals or exceeds the FY EPS Target but is
less than the FY EPS Maximum, and (iii) 120% of the Target Bonus Amount will be
awarded to you as an Annual Bonus if the Company’s actual EPS equals or exceeds
the FY EPS Maximum. Payment of the Annual Bonus, if any, due you, shall be made
in accordance with the Company’s normal payroll procedures, but no later than
June 1 following the year for which the Annual Bonus was earned. The Annual
Bonus will be calculated each May during the Term. In the event that your
employment is terminated on or after July 31, 2016 during the fiscal year ending
January 31, 2017, for a reason other than Cause, you shall be paid a pro-rata
portion of the Annual Bonus, if any, for such fiscal year up to the date of
termination, which shall be determined in good faith by the Compensation
Committee of the Board.

 

6.         NON-COMPETITION/SOLICITATION/CONFIDENTIALITY

 

During your employment with the Company and for one year thereafter, you shall
not, either directly or indirectly, as an agent, employee, partner, stockholder,
director, investor or otherwise, engage in any business in competition with the
business of the Company within the Company’s market area(s).  You shall also
abide by the Code of Ethics Agreement and other Corporate Governance Rules.  You
shall disclose prior to the execution of this Agreement (or later on as the case
may be) all business relationships you presently have or contemplate entering
into or enter into in the future that might affect your responsibilities or
loyalties to the Company.

 

During your employment with the Company and for one year thereafter, you shall
not, directly or indirectly, hire, offer to hire or otherwise solicit the
employment or services of, any employee of the Company on behalf of yourself or
any other person, firm or entity.

 

 

 

 

Except as may be required to perform your duties on behalf of the Company, you
agree that during your employment with the Company and for a period of one year
thereafter, you shall not, directly or indirectly, solicit, service, or accept
business from, on your own behalf or on behalf of any other person, firm or
entity, any customers or potential customers of the Company with whom you had
contact during your employment or about whom you acquired confidential
information during your employment.

 

Except as required in your duties to the Company, you shall not at any time
during or after your employment, directly or indirectly, use or disclose any
confidential or proprietary information relating to the Company or its business
or customers which is disclosed to you or known by you as a consequence of or
through your employment by the Company and which is not otherwise generally
obtainable by the public at large.

 

In the event that any of the provisions in this Section 6 shall ever be
adjudicated to exceed limitations permitted by applicable law, you agree that
such provisions shall be modified and enforced to the maximum extent permitted
under applicable law.

 

7.         TERMINATION

 

You or the Company may terminate your employment prior to the end of the Term
upon written notice to the other party in accordance with the following
provisions:

 

(a)Voluntary Termination. You may terminate your employment voluntarily at any
time during the Term by providing the Company with 60 days prior written notice.
If you do so, except for Good Reason (as defined below), you shall be entitled
to receive from the Company your (i) accrued and unpaid Base Salary through the
date of termination (which shall be on the date that is 60 days after the date
on which you give notice of resignation to the Company), (ii) any Annual Bonus
earned for the year completed prior to the year of termination but not yet paid,
and (iii) any other employee benefits generally paid by the Company up to the
date of termination (collectively (i), (ii), and (iii), the “Accrued
Obligations”).

 

(b)Death.  This Agreement shall automatically terminate on the date of your
death without further obligation to you other than for payment by the Company to
your estate or designated beneficiaries, as designated in writing to the
Company, of (i) the Accrued Obligations through the last day of the month in
which your death occurs, and (ii) a pro-rata portion of the Annual Bonus, if
any, for the year of termination up to and including the date of death which
shall be determined in good faith by the Compensation Committee of the Board.
Your estate or beneficiaries, as applicable, shall also be entitled to all other
benefits generally paid by the Company on an employee’s death.

 

(c)Disability.  This Agreement and your employment shall terminate without any
further obligation to you if you become “totally disabled” (as defined below)
other than for payment by the Company of (i) the Accrued Obligations though the
last day of the month in which you are deemed to be totally disabled and (ii) a
pro-rata portion of the Annual Bonus, if any, for the year of termination up to
and including the date you are deemed to be totally disabled as determined in
good faith by the Compensation Committee of the Board.

 

You shall be deemed to be “totally disabled” in you are unable, for any reason,
to perform any of your duties and obligations to the Company, with or without a
reasonable accommodation, for a period of 90 consecutive days or for periods
aggregating 120 days in any period of 180 consecutive days.

 

 

 

  

(d)Cause.  The Company may terminate your employment at any time for “Cause” (as
defined below) and this Agreement shall terminate immediately with no further
obligations to you other than the Company shall pay you, within thirty days of
such termination, the Accrued Obligations up to the date of such termination for
Cause.

 

(e)Termination by the Company Without Cause or by you for Good Reason.  If,
during the Term, the Company terminates your employment without Cause or you
terminate your employment for Good Reason (as defined below), you shall be
entitled to receive from the Company, subject to your continued compliance with
the restrictive covenants contained in Section 6 hereof and, in the case of
subparagraphs (ii) and (iii) of this paragraph your execution and non-revocation
of a release of claims substantially in the form attached hereto as Annex A,
which release in any case must be effective and non-revocable by no later than
60 days after the date of termination, (i) the Accrued Obligations payable
within 15 days after the date of termination (or, in the case of the prior
year’s Annual Bonus, at such time such bonus is payable pursuant hereto), (ii)
an additional 12 months of your then current Base Salary, payable in equal
monthly installments beginning with the first payroll date after the date on
which the release of claims becomes effective and can no longer be revoked, and
(iii) a pro rata portion of the Annual Bonus, if any, for the year of
termination up to and including the date of termination which shall be
determined in good faith by the Compensation Committee of the Board and paid at
such time as such bonus is payable pursuant hereto.

 

(f)Notwithstanding the foregoing, if your severance payments payable hereunder
constitute nonqualified deferred compensation subject to 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the period in which you must
execute the release begins in one calendar year and ends in another, the
severance payments will be made in the later calendar year.

 

(g)For purposes of this Agreement:

 

(i)          “Cause” shall mean termination based upon: (A) your failure to
substantially perform your material duties and responsibilities with the
Company, after a written demand for such performance is delivered to you by the
Company, which identifies the manner in which you have not performed your duties
or responsibilities, (ii) your commission of an act of fraud, theft,
misappropriation, dishonesty or embezzlement, (iii) your conviction for a felony
or pleading nolo contendere to a felony, (iv) your willful and continuing
failure or refusal to carry out, or comply with, in any material respect any
reasonable directive of the President or the Board consistent with the terms of
this Agreement, or (v) your material breach of any provision of this Agreement.

 

(ii)         “Good Reason” shall mean the occurrence of any of the following
events without your prior written consent:

 



(A)      the failure of the Company to pay your Base Salary or Annual Bonus when
due and if earned, other than an inadvertent administrative error or failure,
within 10 days of receipt of notice by you,

 

(B)      a reduction by the Company in your Base Salary,

 

(C)       failure of the Company to maintain its principal headquarters within
the greater Long Island areas,



 



 

 

  



(D)       a material diminution in your authority or responsibilities from those
described herein,

 

(E)       any material breach of this Agreement by the Company, or

 

(F)       a failure of the Company to have any successor assume in writing the
obligations under this Agreement.



 

Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
you give the Company written notice within 30 days after the occurrence of the
event which you believe constitutes the basis for Good Reason, specifying the
particular act or failure to act which you believe constitutes the basis for
Good Reason.  If the Company fails to cure such act or failure to act, if
curable, within 30 days after receipt of such notice, you may terminate your
employment for Good Reason.  For the avoidance of doubt, if such act is not
curable, you may terminate your employment for Good Reason upon providing such
notice.

 

8.         NOTICES

 

Any notices required to be given under this Agreement shall, unless otherwise
agreed to by you and the Company, be in writing and delivered either personally,
by overnight courier service (such as Federal Express) or sent by certified
mail, return receipt requested and addressed as follows: if to the Company, at
its headquarters at 701 Koehler Avenue, Suite 7, Ronkonkoma, NY  11779-7410, or
if to you, at your address at 143 Westwood Circle, East Hills, NY 11577; or to
such other address as either party shall have furnished to the other in writing
in accordance herewith. Notice shall be effective when actually received by the
addressee.

 

9.         ASSIGNMENT AND SUCCESSORS

 

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.  This Agreement may not be assigned by the Company unless the assignee
or successor (as the case may be) expressly assumes the Company’s obligations
hereunder in writing.  In the event of a successor to the Company or the
assignment of the Agreement, the term “Company” as used herein shall include any
such successor or assignee.

 

10.      AMENDMENT, WAIVER OR MODIFICATION

 

No amendment, waiver or modification in whole or in part of this Agreement or
any term or condition hereof shall be effective against any party unless in
writing and duly signed by the party sought to be bound.  Any waiver of any
breach of any provision hereof or right or power by any party on one occasion
shall not be construed as a waiver of or a bar to the exercise of such right or
power on any other occasion or as a waiver of any subsequent breach.

 

11.       SEPARABILITY

 

Any provision of this Agreement which is unenforceable or invalid in any respect
in any jurisdiction shall be ineffective in such jurisdiction to the extent that
it is unenforceable or invalid without effecting the remaining provisions
hereof, which shall continue in full force and effect.  The unenforceability or
invalidity of any provision of the Agreement in one jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

 

 

  

12.       GOVERNING LAW AND ARBITRATION

 

This Agreement shall be interpreted and construed in accordance with the laws of
the State of New York without regard to its choice of law principles.  Any
dispute, controversy or claim of any kind arising under, in connection with, or
relating to this Agreement or your employment with the Company shall be resolved
exclusively by binding arbitration.  Such arbitration shall be conducted in New
York City in accordance with the rules of the American Arbitration Association
(“AAA”) then in effect.  The costs of the arbitration (fees to the AAA and for
the arbitrator(s)) shall be shared equally by the parties, subject to
apportionment or shifting in the arbitration award.  In addition, the prevailing
party in arbitration shall be entitled to reimbursement by the other party for
its reasonable attorney’s fees incurred.  Judgment may be entered on the
arbitration award in any court of competent jurisdiction.

 

13.       SECTION 409A

 

It is the intent of the parties to this Agreement that all compensation and
benefits payable or provided to you under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code. To the extent such
potential payments or benefits could become subject to Section 409A of the Code,
the parties shall cooperate to amend this Agreement with the goal of giving you
the economic benefits described herein in a manner that does not result in such
tax being imposed.

 

If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A of the Code), then each
installment of the severance payments (including any lump sum payments) and
benefits due under this Agreement, that would not otherwise be exempt from
Section 409A of the Code (either pursuant to a short-term deferral exception,
the exception for separation pay upon an involuntary separation from service or
otherwise), above and that would, absent this subsection, be paid within the
six-month period following your “separation from service” from the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, your death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein.

 

14.       HEADINGS

 

The headings contained in this Agreement are for convenience only and shall not
effect, restrict or modify the interpretation of this Agreement.

 

This Agreement may be signed by facsimile or electronically, and may be signed
in one or more counterparts.

 

[Signature Page Follows]

 

 

 

 

 

    LAKELAND INDUSTRIES, INC.             By: /s/ Christopher J. Ryan      
Christopher J. Ryan       President and CEO         AGREED AND ACCEPTED:   By:
/s/ Thomas McAteer       Thomas McAteer       Chairman of the Compensation      
Committee of the Board /s/ Gary Pokrassa       Gary Pokrassa       Chief
Financial Officer      

 

 

 

 

 